            Case 2:18-cv-00081-WBS-DMC Document 40 Filed 09/11/20 Page 1 of 2


 1   GLENN S. GUENARD, CA Bar No. 129453
     GUENARD & BOZARTH, LLP
 2   gguenard@gblegal.com
     8830 Elk Grove Blvd.
 3   Elk Grove, CA 95624
     Phone: 916-714-7672
 4   Fax: 916-714-9031

 5   RACHEL M. LUKE, PRO HAC VICE
     FRIEDMAN RUBIN, PLLP
 6   rachel@friedmanrubin.com
     1109 1st Avenue, Suite 501
 7   Seattle, WA 98101
     Tel: 206-501-4446
 8   Fax: 206-623-0794

 9   Attorneys for Plaintiffs

10
                                      UNITED STATES DISTRICT COURT
11                                   EASTERN DISTRICT OF CALIFORNIA
                                          SACRAMENTO DIVISION
12
     ERICKA BOHNEL, an individual,
13   ROSA MARTINEZ, an individual,                               No. 2:18-cv-00081-WBS-DMC

14                                       Plaintiffs,
                                                                 Hon. William B. Shubb
              v.
15
                                                                 ORDER ON
     JETBLUE AIRWAYS CORPORATION, a                              JOINT STIPULATION AND
16   Delaware corporation,                                       MOTION CONTINUING TRIAL
                                         Defendant.              AND PRETRIAL SCHEDULE
17   -----------------------------------------------------

18   MICHELLE HILL, an individual,
     ARIEL EPSTEIN POLLACK, an
19   individual,

                                         Plaintiffs,
20
              v.
21
     JETBLUE AIRWAYS CORPORATION, a
22   Delaware corporation,
                           Defendant.
23
                                                             1
24

25
          Case 2:18-cv-00081-WBS-DMC Document 40 Filed 09/11/20 Page 2 of 2


 1

 2
                                         ORDER
 3
           Pursuant to the stipulation of the parties, and find good cause, the court
 4
     amends the scheduling order as follows:
 5
        a. Fact Discovery Cutoff          4/30/2021
 6

 7      b. Expert Disclosures             6/1/2021

 8      c. Expert Rebuttals               6/21/2021
 9
        d. Expert Discovery Cutoff        7/19/2021
10
        e. Deadline to Mediate            8/9/2021
11
        f. Dispositive Motions Filed      8/9/2021
12
        g. Pretrial Conference            1/18/2022 at 1:30 p.m.
13

14      h. Trial                          3/29/2022 at 9:00 a.m.

15

16

17   IT IS SO ORDERED.

18   Dated: September 10, 2020
19

20

21

22

23
                                               2
24

25
